495 F.2d 764
The UNITED STATES of America ex rel. Elmer George ROE,Relator-Appellant,v.PEOPLE OF the STATE OF NEW YORK, Respondent.
No. 991, Docket 73-2492.
United States Court of Appeals, Second Circuit.
Argued May 10, 1974.Decided May 10, 1974.

Appeal from order of the United States District Court for the Western District of New York; John T. Curtin, Judge.
Joseph B. Mistrett, Buffalo, N.Y., for relator-appellant.
Arlene R. Silverman, Asst. Atty. Gen.  (Louis J. Lefkowitz, Atty. Gen., of the State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., on the brief), for respondent.
Before ANDERSON, FEINBERG and MANSFIELD, Circuit Judges.  PER CURIAM:


1
We affirm the denial by the United States District Court for the Western District of New York of appellant's petition for a writ of habeas corpus, upon the thorough opinion of Judge Curtin.  363 F. Supp. 788 (1973).